DETAILED ACTION
Response to Arguments
Applicant's arguments, pg. 11, filed 11/29/2021, regarding the status of the claims is hereby acknowledged.
Applicant's arguments, pg. 11, filed 11/29/2021, with respect to the Double Patenting rejection have been fully considered. The applicant’s arguments regarding holding the double patenting rejections in abeyance are not persuasive. MPEP 804 states: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. Therefore, the rejection is amended to take into consideration the newly amended limitations.
Applicant's arguments, pg. 11-12, filed 11/29/2021, regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. Therefore, the examiner will rely on newly found prior art in order to address the applicant’s arguments regarding the newly presented limitations in a new grounds of rejection. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10460766 B1 and in further view of claims 1-20 of U.S. Patent No. US 10805665 B1 and in further view of Weber; Dean US 6434524 B1 (hereafter Weber). 
Representative claims 1 and 7 of patent U.S. Patent No. US 10460766 B1 recites: 
1. An interactive video generating device, comprising: a network interface configured to receive video requests; and a playback engine implemented by a processor operably coupled to the network interface, configured to: receive a video request comprising: source scene information for a set of video scenes; and animation instructions identifying: a set of elements; and time durations linked with each element in the set of elements; assign source scene identifiers for each video scene in the set of video scenes; assign animation identifiers for each element in the set of elements; determine a time duration for each animation identifier; generate a scene timing map, wherein the scene timing map links a source scene identifier with an animation identifier and a time duration for the animation identifier; and generate a video timing map, wherein the video timing map comprising a set of timestamp entries, wherein each timestamp entry references a source scene identifier and an animation identifier in the scene timing map; link a progress bar with the video timing map; generate a video scene in the form of a Hypertext Markup Language (HTML) page based on the source scene information, wherein the video scene comprises an interactive HTML element embedded in the video scene; and display the progress bar with the video scene.
7. The device of claim 1, wherein the animation instructions comprise audio instructions for the set of elements.

The current application representative claim 1 recites:

1. an interactive video generating device, comprising: a memory operable to store: a video timing map comprising a plurality of timestamps, wherein each timestamp is associated with a source scene identifier for a video scene and an animation identifier for an animation; and an audio sample buffer comprising a plurality of audio samples, wherein each audio sample is associated with an animation identifier, an audio sample buffer comprising a plurality of audio samples, wherein each audio sample is associated with an animation identifier.” Regarding “and a processor operably coupled to the memory, configured to: receive a video request comprising animation instructions for a video scene, wherein: the animation instructions identify one or more animations associated with the video scene; and each animation comprises a Hypertext Markup Language (HTML) element; identify a first animation from the one or more animations associated with the video scene, wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag; identify text associated with the first animation; convert the text associated with the first animation into an audio sample; identify an animation identifier associated with the first animation; store an association between the audio sample and the animation identifier for the first animation in the audio sample buffer; identify a source scene identifier associated with the video scene; add an entry in the video timing map for the first animation that associates a timestamp with the source scene identifier for the video scene and the animation identifier for the first animation, wherein the timestamp identifies a scheduled time for playing the first animation. 

Whereas representative claim 1 of U.S. Patent No. 10460766 B1 recites elements which mirror the elements of claim 1 of the current application, U.S. Patent No. 10460766 B1 does not recite the elements relating to “an audio sample buffer comprising a plurality of audio samples, wherein each audio sample is associated with an animation identifier” nor  “wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag” as claimed. However, claim 7 of U.S. Patent No. 10460766 B1 does disclose “The device of claim 1, wherein the animation instructions comprise audio instructions for the set of elements.” Therefore, U.S. Patent No. 10460766 B1 does disclose audio samples but not in relation to texts as recited in claim 1 of the current application (i.e., “wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag”)
With respect to the deficiency of U.S. Patent No. 10460766 B1, US 10805665 B1 claims 1, 2, 3, and 5 do disclose “and an audio sample buffer comprising a plurality of audio samples, wherein each audio sample is associated with an animation identifier” but not with respect to “wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag.”
In an analogous art, Kilgore teaches the deficiency of U.S. Patent No. 10460766 B1, US 10805665 B1.  First Kilgore para 36 teaches animation controls what can be thought of as a "voice maquette" or voice model that is a sonically malleable speech synthesizer controlled via specialized animation controls which are pre-authored by a human "animator" to deliver a performance of speech that enacts the dialog 
	Whereas Kilgore does disclose that an animation is configured for text-to-audio, Kilgore does not disclose identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio.” 
	In an analogous art, Weber teaches the deficiency of Kilgore wherein Weber teaches an invention for converting text-to-speech disclosing object table 510 is illustrated in FIG. 6. FIG. 6 illustrates a memory table which may contain entry columns for: an object 520, a Text-to-Speech (TTS) flag 522, a text speech 524, a use grammar flag 526, an append grammar flag 528, an "is yes/no?" flag, and "do yes" 532 and "do 
	Examiner’s Note: the prior art recognizes a known problem of providing animation in HTML content utilizing a text-to-voice/speech feature: See Trower, II; Tandy W. et al. US 5983190 A; Slotznick; Benjamin et al. US 7788100 B2; Betarbet; Sandeep US 20060074683 A1; Hansen; Eric Louis et al. US 20080027726 A1; Cannistraro; Alan C. et al. US 20120310649 A1. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify U.S. Patent No. 10460766 B1, US 10805665 B1 comprising an interactive video generating device by further incorporating known elements of Kilgore’s invention for controlling animation content comprising the manipulation of converting text-to-speech to deliver a performance of speech that enacts the dialog or scene in a suitable way to convey the emotional or semantic content at hand. It would have been obvious before the effective filing date of the claimed invention to modify U.S. Patent No. 10460766 B1, US 10805665 B1 and Kilgore by further incorporating known elements of Weber’s invention for controlling animation content comprising the manipulation of converting text-to-speech to deliver a performance of speech that enacts the dialog or scene in a suitable way to convey the emotional or semantic content at hand. 
Regarding representative claim 2, is further rejected on obviousness type double patenting grounds as discussed in the rejection of claim 1 wherein U.S. Patent No. 10460766 B1 discloses the limitation relating to HTML. 
Regarding representative claim 3, is further rejected on obviousness type double patenting grounds as discussed in the rejection of claims 1-2 wherein the limitation merely changes the order of the conversion of text associated with an animation to be displayed wherein Kilgore para 114 teaches An audio generation module 350 receives the parameters from the parameter buffer 340 and synthesizes audio samples based on the received text and the parameters, as shown by block 680. The audio samples 
Regarding claim 4, “wherein the text associated with the first animation comprises text from a second animation from among the set of animations associated with the video scene” is further rejected on obviousness type double patenting grounds as discussed in the rejection of claims 1-3 wherein Kilgore teaches text may be associated with two different animations wherein para 36-54 teaches in part  “the system under the first embodiment may encountering a phrase that has not been rendered before but contains a grammatical feature the system has previously stored as an animation.” 
Regarding claim 5, “wherein the processor is further configured to: identify a second animation from the set of animations associated with the video scene; determine the second animation is configured to be presented in parallel with the first animation; and wherein converting the text associated with the first animation into the audio sample comprises: sending a text-to-audio request to a text-to-audio converter, wherein the text-to-audio request comprises: the text associated with the first animation; and text associated with the second animation; and receiving the audio sample in response to sending the text-to-audio request to the text-to-audio converter, wherein the audio sample comprise audio for the first animation and the second animation” is further rejected on obviousness type double patenting grounds as discussed in the rejection of claims 1-4 wherein the combination of U.S. Patent No. 10460766 B1, US 10805665 B1 and Kilgore render obvious the simultaneous presentation of different animations (i.e., a first and second animation to be presented simultaneously) in one particular scene/segment and wherein Kilgore teaches the text-to-speech is performed on the entire scene (see Kilgore para 36-54; Block para 64-70, 77, 84). A person of ordinary skill in the art would have reasonably inferred that a plurality of animation objects may be displayed in a particular scene comprising frames as taught by U.S. Patent No. 
Regarding claim 6, “wherein associating the timestamp with the first animation in the video timing map further comprises associating a time duration with the first animation” is further rejected on obviousness type double patenting grounds as discussed in the rejection of claims 1-5 wherein the combination of U.S. Patent No. 10460766 B1, US 10805665 B1and Kilgore render obvious the limitation of claim 6 wherein U.S. Patent No. 10460766 B1, US 10805665 B1 para 70 teaches the video timing mapped data comprises duration.
Regarding claim 7, is further rejected on obviousness type double patenting grounds as discussed in the rejection of claims 1-6 wherein US 10460766 B1 claim 3 further discloses “wherein: the animation instructions indicate that a first element and a second element from the set of elements run in parallel; and determining a time duration for an animation identifier linked with the first element and the second element comprises: selecting a first time duration associated with the first element when the first time duration is greater than a second time duration associated with the second element; and selecting the second time duration associated with the second element when the second time duration is greater than the first time duration associated with the first element.”
Regarding method claims 8-14 and computer product claim 15-20, the claims parallel the elements of device claims 1-7, therefore, the claims are grouped and rejected with the device claims 1-7 because the elements of the device claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the elements of the device are easily converted into elements of computer implemented method and computer products by one of ordinary skill in the art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BLOCK; Asa Jonas Ivry et al. US 20170032562 A1 (hereafter Block) and in further view of Kilgore; Robert M. et al. US 20200027440 A1 (hereafter Kilgore) and in further view of Weber; Dean US 6434524 B1 (hereafter Weber).
Regarding claim 1, “an interactive video generating device, comprising: a memory operable to store: a video timing map comprising a plurality of timestamps, wherein each timestamp is associated with a source scene identifier for a video scene and an animation identifier for an animation; and an audio sample buffer comprising a plurality of audio samples, wherein each audio sample is associated with an animation identifier” Block para 56-66, 70, 117 teaches an interactive video generating device (200) comprising memory and processor for implementing an invention including video timing map as a Moments Model class 543 enables creation of moments of 3D graphic activity that is to occur during video playback. A moment object includes a start time, and end time, duration, and a name identifier. The start time and end time correspond to time points in the video, and may be created during or after the video has been edited. Moments thus represent planned times when extra layers of information, including 3D animation, are to enter into and leave from a scene. As seen in FIG. 6, a moment includes a start time 1011, an end time 1012, a boolean flag, activated 1013, that indicates the state of the moment in the scene, a name identifier 1014, a title 1015, scene metadata 1016 such as camera orientations, and a duration 1017. Block is silent with respect to “an audio sample buffer comprising a plurality of audio samples, wherein each audio sample is associated with an animation identifier.” Regarding “and a processor operably coupled to the memory, configured to: receive a video request comprising animation instructions for a video scene, wherein: the animation instructions identify one or more animations associated with the video scene; and each animation comprises a Hypertext Markup Language (HTML) element; identify a first animation from the one or more animations associated with the video scene, wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag; identify text associated with the first animation; convert the text associated with the first animation into an audio sample; identify an animation identifier associated with the first animation; store an association between the audio sample and the animation identifier for the first animation in the audio sample buffer; identify a source scene identifier associated with the video scene; add an entry in the video timing map for the first animation that associates a timestamp with the source scene identifier for the video scene and the animation identifier for the first animation, wherein the timestamp identifies a scheduled time for playing the first animation” Block teaches all the elements of the limitation except “wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag; identify text associated with the first animation; convert the text associated with the first animation into an audio sample; identify an animation identifier associated with the first animation; store an association between the audio sample and the animation identifier for the first animation in the audio sample buffer” see Block para 64-77 – providing a requested video comprising compositing of video with interactive dynamically rendered 3D graphics wherein scenes typically comprise a plurality of animations; see also para 57-58 wherein the 3D graphics comprising animations are supported using HTML; regarding add an entry in the video timing map for the first animation that associates a timestamp with the source scene identifier for the video scene and the animation identifier for the first animation, wherein the timestamp identifies a scheduled time for playing the first animation” Block teaches objects associated with animations comprise a rending time comprising a start/end time, duration are part of  (para 70-72, 84-86, 96). Whereas Block does not disclose the elements relating to “text-to-audio” (i.e., wherein the first animation is associated with text; identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio; determine the first animation is configured for text-to-audio based on the text-to audio flag; identify text associated with the first animation; convert the text associated with the first animation into an audio sample; identify an animation identifier associated with the first animation; store an association between the audio sample and the animation identifier for the first animation in the audio sample buffer), Block para 96 does teach “In an example embodiment, 3D view objects are Three.js objects, which relate to WebGL buffer objects.  During runtime, these objects may be shown or hidden, have their coordinate-positions modified or directly have their shader uniforms modified.  In some cases, 3D view objects may be DOM elements that have their CSS modified by JavaScript based on its current state. 
	In an analogous art, Kilgore teaches the deficiency of Block. First Kilgore para 36 teaches animation controls what can be thought of as a "voice maquette" or voice model that is a sonically malleable speech synthesizer controlled via specialized animation controls which are pre-authored by a human "animator" to deliver a performance of speech that enacts the dialog or scene in a suitable way to convey the emotional or semantic content at hand; para 47 teaches translate a Cascading Style Sheets (CSS) type structure into one or more trajectories. The present embodiment is analogous to a CSS and is called a Voice Style Sheet (VSS). VSS is applied to speech processing, in order to create/apply stylistic controls over the generated speech parameters and therefore affecting the final speech output. The controls present in a VSS file may be translated into frames, or any other unit where the controls may be 
	Whereas Kilgore does disclose that an animation is configured for text-to-audio, Kilgore does not disclose identify a text-to-audio flag associated with the first animation in the video request, wherein the text-to-audio flag indicates the first animation is configured for text-to-audio.” 
	In an analogous art, Weber teaches the deficiency of Kilgore wherein Weber teaches an invention for converting text-to-speech disclosing object table 510 is illustrated in FIG. 6. FIG. 6 illustrates a memory table which may contain entry columns for: an object 520, a Text-to-Speech (TTS) flag 522, a text speech 524, a use grammar flag 526, an append grammar flag 528, an "is yes/no?" flag, and "do yes" 532 and "do no" 534 actions. Each row in the table 540A-540n would represent the grammar and speech related to an individual object (see Weber col.13:60-67 to col. 15:1-6).
Examiner’s Note: the prior art recognizes a known problem of providing animation in HTML content utilizing a text-to-voice/speech feature: See Trower, II; Tandy W. et al. US 5983190 A; Slotznick; Benjamin et al. US 7788100 B2; Betarbet; Sandeep US 20060074683 A1; 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Block’s invention comprising an interactive video generating device for storing a data for mapping the timing of video scenes with timing of when animation content identifiers will be displayed in said video scenes by further incorporating known elements of Kilgore’s invention for controlling animation content comprising the manipulation of converting text-to-speech to deliver a performance of speech that enacts the dialog or scene in a suitable way to convey the emotional or semantic content at hand. It would have been obvious before the effective filing date of the claimed invention to modify Block and Kilgore by further incorporating known elements of Weber’s invention for controlling animation content comprising the manipulation of converting text-to-speech to deliver a performance of speech that enacts the dialog or scene in a suitable way to convey the emotional or semantic content at hand. 
 
Regarding claim 2, “wherein the processor is further configured to render the video scene in the form of an HTML page, wherein the video scene comprises the first animation embedded in the video scene” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Block para 64-77 teaches providing a requested video comprising compositing of video with interactive dynamically rendered 3D graphics wherein scenes typically comprise a plurality of animations as part of the video scene; see also para 57-58 wherein the 3D graphics comprising animations are supported using HTML.
Regarding claim 3, “wherein converting the text associated with the first animation into the audio sample comprises: sending the text associated with the first animation to a text-to-audio converter; and receiving the audio sample in response to sending the text associated with the first animation to the text-to-audio converter” is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 wherein the limitation merely changes the order of the conversion of text associated with an animation 
Regarding claim 4, “wherein the text associated with the first animation comprises text from a second animation from among the set of animations associated with the video scene” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein the Kilgore teaches text may be associated with two different animations wherein para 36-54 teaches in part  “the system under the first embodiment may encountering a phrase that has not been rendered before but contains a grammatical feature the system has previously stored as an animation.” 
Regarding claim 5, “wherein the processor is further configured to: identify a second animation from the set of animations associated with the video scene; determine the second animation is configured to be presented in parallel with the first animation; and wherein converting the text associated with the first animation into the audio sample comprises: sending a text-to-audio request to a text-to-audio converter, wherein the text-to-audio request comprises: the text associated with the first animation; and text associated with the second animation; and receiving the audio sample in response to sending the text-to-audio request to the text-to-audio converter, wherein the audio sample comprise audio for the first animation and the second animation” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein the combination of Block and Kilgore render obvious the simultaneous presentation of different animations (i.e., a first and second animation to be presented simultaneously) in one particular scene/segment and wherein Kilgore teaches the text-to-speech is performed on the entire scene (see Kilgore para 36-54; Block para 64-70, 77, 84). A person of ordinary skill in the art would have reasonably inferred that a plurality of animation objects may be displayed in a particular scene 
Regarding claim 6, “wherein associating the timestamp with the first animation in the video timing map further comprises associating a time duration with the first animation” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein the combination of Block and Kilgore render obvious the limitation of claim 6 wherein Block para 70 teaches model for capturing the video timing mapped data comprises duration.
Regarding method claims 8-13 and computer product claims 15-18, 20 the claims are grouped and rejected with the device claims 1-6 because the elements of the device claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the elements of the device are easily converted into elements of computer implemented method and computer products by one of ordinary skill in the art. 

Claims 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over BLOCK; Asa Jonas Ivry et al. US 20170032562 A1 (hereafter Block) and in further view of Kilgore; Robert M. et al. US 20200027440 A1 (hereafter Kilgore) and in further view of Weber; Dean US 6434524 B1 (hereafter Weber) and in further view of Cabanier; Rick et al. US 20140049547 A1 (hereafter Cabanier).
Regarding claim 7, whereas Block, Kilgore, and Weber render obvious “wherein: associating the timestamp with the first animation in the video timing map further comprises associating a time duration with the first animation; and the processor is further configured to: identify a second animation from the set of animations associated with the video scene; determine the second animation is configured to be presented in parallel with the first animation” wherein Block teaches Block para 64-70, 77, 84 a plurality of animations are displayed simultaneously, Block and Kilgore are silent with respect to “and increase the time duration associated with the first animation in response to determining that the second animation is configured to be presented in parallel with the first animation.” In an analogous art, Cabanier teaches 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Block, Kilgore, and Weber’s invention comprising an interactive video generating device for storing a data for mapping the timing of video scenes with timing of when animation content identifiers will be displayed in said video scenes by further incorporating known elements of Cabanier’s invention for controlling the presentation of a plurality of animation content objects comprising the automatic adjustment of the presentation time of one or two animation objects which are displayed simultaneously in order to solve a known problem of multiple objects moving or otherwise varying in different ways during an animation.

Regarding method claim 14 and computer product claim 19, the claims are grouped and rejected with the device claims 1-7 because the elements of the device claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the elements of the device are easily converted into elements of computer implemented method and computer products by one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421